Separate opinion of
Mr. Justice Ramírez Bages.
San Juan, Puerto Rico, February 2,1970
1. — I concur with my Brother Mr. Justice Rigau in,
(a) that none of the defenses adduced by the respondent can be sustained,
(b) that it is proper to construe § 45 of the Plebiscite Act to the effect that the legislative intent is in the sense that the members of the advisory groups be persons who believe in. the Commonwealth status, that is to say, persons with “a public and acknowledged record as defenders” of said formula as stated by Mr. Justice Blanco Lugo in his opinion, and that *465the Governor should designate them on proposal of the Popular Democratic Party which was the party representing the Commonwealth formula which was the winning one in the plebiscite and,
(c) that the writ of mandamus should be issued.
2. — I concur with my Brother Mr. Justice Blanco Lugo in that,
(a) the implementation of the result of the plebiscite of 1967 on the political status of Puerto Rico requires a full and complete, and not a fractional and groping development of the winning formula and,
(b) the Plebiscite Act itself sets forth the necessary guidelines for delimiting the general boundaries of the steps to be taken for the growth of the Commonwealth in accordance with the principles contained in Resolution No. 1 of December 3, 1962 and Joint Resolution No. 2 of March 19, 1959, and thus determine the measures for the development of the Commonwealth which are to be considered by the advisory groups.
3. — I also conclude that § 45 of the Plebiscite Act should be construed to the effect that the Governor should select the aforementioned measures on proposal of the Popular Democratic Party.
4. — In my opinion the Plebiscite Act does not suffer from the constitutional vice of denying equal protection of the laws.
—0—